Per Curiam.
Edward G. Engelhart was admitted to practice by this Court in 1985 after being admitted in New Jersey in 1979, where he maintains an office for the practice of law. He was suspended by this Court, effective March 3, 2014, due to his failure to comply with the attorney registration requirements (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1031 [2014]).
By order entered May 16, 2014, the Supreme Court of New Jersey suspended Engelhart from the practice of law for one year for violating rule 8.4 (b) of the New Jersey Rules of Professional Conduct by committing a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer. That rule violation was premised upon Engelhart’s May 2013 conviction in the United States District Court for the District of New Jersey, upon his plea of guilty of the federal crime of conspiracy to structure transactions in order to evade a bank reporting requirement (see 18 USC § 371; see also 31 USC § 5324 [a] [3]).
As a result of the discipline imposed in New Jersey, the Committee on Professional Standards moves for an order imposing discipline pursuant to this Court’s rules (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19). Engelhart has not replied to the motion or otherwise raised any available defenses (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [d]), and we, therefore, grant the Committee’s motion. Moreover, having considered the nature of Engelhart’s misconduct and the consequent discipline imposed in New Jersey, we conclude that he should also be suspended from the practice of law in this state for a period of one year (see Matter of Yannon, 117 AD3d 1380, 1381 [2014]; Matter of Murphy, 103 AD3d 927 [2013]).
Lahtinen, J.P., Garry, Egan Jr. and Devine, JJ., concur.
Ordered that the motion of the Committee on Professional Standards is granted; and it is further ordered that Edward G. Engelhart is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, Edward G. Engelhart is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and Engelhart is hereby forbidden to appear as an attorney or counselor-at-law before *1095any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that Edward G. Engelhart shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).